           Case 1:17-cr-02558-MV Document 66 Filed 02/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
                                      __________
UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                            No. CR 17-2558-MV

ARTHUR PERRAULT,

                       Defendant.

                                     Order and Notice of Trial

        THIS MATTER is before the Court on defendant’s Opposed Motion to Continue

February 25, 2019, Trial [56]. The Court has weighed the representations made in the motion,

and the Government’s Response [57], the defendant’s Reply [58], the Government’s Surreply [61]

and the defendant’s opposition to the surreply [63], and finds granting a continuance to resolve

these issues, for a shorter time than requested by the defendant, outweighs the public and

defendant’s interest in a speedy trial pursuant to 18 U.S.C. § 3161, for the reasons set forth in

defendant’s Motion.

        Conducting a trial in the face of these facts would be contrary to the interests of justice.

Zedner v. United States 126 S. Ct. 1976 (2006). Now, therefore,

        IT IS ORDERED that the trial of this action be and hereby is continued from

February 25, 2019 to Monday, April 1, 2019, at 9:00 a.m., in the United States Courthouse,

106 South Federal Place in Santa Fe, New Mexico, pursuant to 18 U.S.C. § 3161(h)(7)(A), with

the following pretrial dates and deadlines. It is further ordered that the period of time from the

entry of this Order until the new trial date shall be excluded from the time limitations set forth

within 18 U.S.C. § 3161(c)(1).
            Case 1:17-cr-02558-MV Document 66 Filed 02/08/19 Page 2 of 2




 Event                                                              Date/Deadline
 Joint Jury Instructions,                                              March 4, 2019
 Witness and Exhibit Lists, Voir Dire

 Motion to Continue                                                  February 25, 2019

 Objections to Witness and Exhibit Lists,                              March 8, 2019
 Objections to Voir Dire

 Motions in Limine/Response/Reply                  February 25, 2019 / March 4, 2019 / March 8, 2019

                                                     Responses and replies to Motions filed 14 days or more
                                                       before this deadline are due in accordance with the
                                                        Federal and Local Rules of Criminal Procedure.

 Pre-Trial Conference                                      March 21, 2019, 9:30 a.m.
 Jury Selection/ Trial                                       April 1, 2019, 9:00 a.m.

        In an effort to conserve judicial resources, the Court must be advised of all plea agreements

no later than ten (10) working days prior to trial. The plea must be entered at least five (5) days

prior to the trial date.

                                            _______________________________
                                              MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE

Linda Z. Romero, Courtroom Deputy - (505) 992-3826
Trial Preparation guidelines: http://www.nmd.uscourts.gov/content/honorable-martha-vazquez
